       Case
7/22/2021      1:21-mc-22855-KMM Document     1-2of New
                                   Eastern District  Entered     onDatabase
                                                        York - LIVE FLSD 1.6Docket
                                                                             (Revision08/05/2021
                                                                                       1.6.2)    Page 1 of 5
                                                                                                  CLOSED,ACO

                                              U.S. District Court
                                  Eastern District of New York (Central Islip)
                            CIVIL DOCKET FOR CASE #: 2:19-cv-06057-JMA-AYS


 Canon U.S.A., Inc. v. Chulani (St. Maarten) N.V.                                   Date Filed: 10/28/2019
 Assigned to: Judge Joan M. Azrack                                                  Date Terminated: 12/29/2020
 Referred to: Magistrate Judge Anne Y. Shields                                      Jury Demand: None
 Cause: 28:1332 Diversity-Breach of Contract                                        Nature of Suit: 190 Contract: Other
                                                                                    Jurisdiction: Diversity
 Plaintiff
 Canon U.S.A., Inc.                                                   represented by Richard H. Silberberg
                                                                                     Dorsey & Whitney, L.L.P
                                                                                     51 West 52nd Street
                                                                                     New York, NY 10019
                                                                                     212-415-9231
                                                                                     Fax: 212-953-7201
                                                                                     Email: silberberg.richard@dorsey.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                    Jonathan Richard Montcalm
                                                                                    Dorsey & Whitney LLP
                                                                                    51 West 52nd Street
                                                                                    New York, NY 10019
                                                                                    212-415-9200
                                                                                    Fax: 646-417-7238
                                                                                    Email: montcalm.jonathan@dorsey.com
                                                                                    ATTORNEY TO BE NOTICED


 V.
 Defendant
 Chulani (St. Maarten) N.V.                                           represented by Kathleen S Phang
                                                                                     Katie S. Phang, P.A.
                                                                                     283 Catalonia Avenue
                                                                                     Ste 2nd Floor
                                                                                     Coral Gables, FL 33134
                                                                                     305-614-1223
                                                                                     Fax: 305-614-1187
                                                                                     Email: katie@katiephang.com
                                                                                     PRO HAC VICE
                                                                                     ATTORNEY TO BE NOTICED

                                                                                    Kieran M. Corcoran
                                                                                    Stinson LLP
                                                                                    1325 Avenue of the Americas
                                                                                    27th Floor
                                                                                    New York, NY 10019
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?103628772256922-L_1_0-1                                EXHIBIT "B"          1/5
       Case
7/22/2021      1:21-mc-22855-KMM Document     1-2of New
                                   Eastern District  Entered     onDatabase
                                                        York - LIVE FLSD 1.6Docket
                                                                              (Revision08/05/2021
                                                                                        1.6.2)    Page 2 of 5
                                                                       212-763-8491
                                                                       Email: kieran.corcoran@stinson.com
                                                                       ATTORNEY TO BE NOTICED


  Date Filed            #    Docket Text
  10/28/2019             1 COMPLAINT against Chulani (St. Maarten) N.V. filing fee $ 400, receipt number
                           ANYEDC-11986596 Was the Disclosure Statement on Civil Cover Sheet completed -Yes,,
                           filed by Canon U.S.A., Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4
                           Proposed Summons, # 5 Civil Cover Sheet) (Silberberg, Richard) (Entered: 10/28/2019)
  10/28/2019             2 This attorney case opening filing has been checked for quality control. See the attachment
                           for corrections that were made. (Rodin, Deanna) (Entered: 10/28/2019)
  10/28/2019                 Case Assigned to Judge Joan M. Azrack and Magistrate Judge Anne Y. Shields. Please
                             download and review the Individual Practices of the assigned Judges, located on our
                             website. Attorneys are responsible for providing courtesy copies to judges where their
                             Individual Practices require such. (Rodin, Deanna) (Entered: 10/28/2019)
  10/28/2019             3 In accordance with Rule 73 of the Federal Rules of Civil Procedure and Local Rule 73.1,
                           the parties are notified that if all parties consent a United States magistrate judge of this
                           court is available to conduct all proceedings in this civil action including a (jury or
                           nonjury) trial and to order the entry of a final judgment. Attached to the Notice is a blank
                           copy of the consent form that should be filled out, signed and filed electronically only if
                           all parties wish to consent. The form may also be accessed at the following link:
                           http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf. You may withhold
                           your consent without adverse substantive consequences. Do NOT return or file the
                           consent unless all parties have signed the consent. (Rodin, Deanna) (Entered:
                           10/28/2019)
  10/28/2019             4 Summons Issued as to Chulani (St. Maarten) N.V. (Rodin, Deanna) (Entered: 10/28/2019)
  11/05/2019             5 SUMMONS Returned Executed by Canon U.S.A., Inc.. Chulani (St. Maarten) N.V. served
                           on 10/29/2019, answer due 11/19/2019. (Montcalm, Jonathan) (Entered: 11/05/2019)
  11/15/2019             6 NOTICE of Appearance by Kieran M. Corcoran on behalf of Chulani (St. Maarten) N.V.
                           (aty to be noticed) (Corcoran, Kieran) (Entered: 11/15/2019)
  11/15/2019             7 Letter MOTION for Extension of Time to File Answer re 1 Complaint, by Chulani (St.
                           Maarten) N.V.. (Corcoran, Kieran) (Entered: 11/15/2019)
  11/19/2019                 ELECTRONIC ORDER granting 7 Motion for Extension of Time to Answer. Defendant
                             Chulani (St. Maarten) N.V. time to answer or otherwise respond to the Complaint is
                             EXTENDED to 12/2/2019. So Ordered by Magistrate Judge Anne Y. Shields on
                             11/19/2019. (Mucciaccio, Dina) (Entered: 11/19/2019)
  12/02/2019             8 Letter MOTION for pre motion conference by Chulani (St. Maarten) N.V.. (Corcoran,
                           Kieran) (Entered: 12/02/2019)
  12/05/2019             9 MOTION to Appear Pro Hac Vice Filing fee $ 150, receipt number ANYEDC-12127414.
                           by Chulani (St. Maarten) N.V.. (Attachments: # 1 Affidavit) (Phang, Kathleen) (Entered:
                           12/05/2019)
  12/05/2019                 ELECTRONIC ORDER granting 9 Motion for Leave to Appear Pro Hac Vice. The
                             attorney shall register for ECF, registration is available online at www.pacer.gov. Once
                             registered, the attorney shall file a notice of appearance and ensure that she receives
                             electronic notification of activity in this case. So Ordered by Magistrate Judge Anne Y.
                             Shields on 12/5/2019. (Mucciaccio, Dina) (Entered: 12/05/2019)
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?103628772256922-L_1_0-1                                                    2/5
       Case
7/22/2021      1:21-mc-22855-KMM Document     1-2of New
                                   Eastern District  Entered     onDatabase
                                                        York - LIVE FLSD 1.6Docket
                                                                             (Revision08/05/2021
                                                                                       1.6.2)    Page 3 of 5

  12/09/2019           10 Letter response to pre-motion conference letter by Canon U.S.A., Inc. (Montcalm,
                          Jonathan) (Entered: 12/09/2019)
  01/02/2020           11 NOTICE of Appearance by Kathleen S Phang on behalf of Chulani (St. Maarten) N.V.
                          (notification declined or already on case) (Phang, Kathleen) (Entered: 01/02/2020)
  01/07/2020                 ORDER granting 8 Motion for Pre Motion Conference. A telephone pre-motion
                             conference is scheduled for 1/22/20 at 3:30 PM with Judge Azrack. Counsel for the
                             plaintiff shall initiate the call and contact Chambers at 631-712-5600 when both parties are
                             on the line. Ordered by Judge Joan M. Azrack on 1/7/2020. (Posillico, Lauren) Modified
                             on 1/7/2020 to correct the conference date (Posillico, Lauren). (Entered: 01/07/2020)
  01/22/2020           12 Minute Entry for proceedings held before Judge Joan M. Azrack: CIVIL CAUSE FOR
                          PRE-MOTION CONFERENCE (Tel). Counsel For Plaintiff: Jonathan Montcalm. Counsel
                          For Defendant: Kathleen Phang, Purpoise Evans. Pre Motion Conference held on
                          1/22/2020 at 3:30 PM. This case will be referred to Mediation. The parties are to advise
                          the Court by close of business on 1/24/2020 whether they consent to EDNY mediation or
                          will go to a private mediator. Answer to be filed by 2/14/2020. (Ortiz, Grisel) (Main
                          Document 12 replaced on 1/22/2020) (Ortiz, Grisel). Modified on 1/22/2020 (Ortiz,
                          Grisel). (Entered: 01/22/2020)
  01/24/2020           13 Letter Advising Court Regarding Mediation by Canon U.S.A., Inc. (Montcalm, Jonathan)
                          (Entered: 01/24/2020)
  01/27/2020                 ORDER re 13 Letter filed by Canon U.S.A., Inc. - This case will be privately mediated, to
                             be completed within 30 days. The parties shall report to the Court upon completion of
                             mediation. Ordered by Judge Joan M. Azrack on 1/27/2020. (Posillico, Lauren) (Entered:
                             01/27/2020)
  02/14/2020           14 ANSWER to 1 Complaint, by Chulani (St. Maarten) N.V.. (Corcoran, Kieran) (Entered:
                          02/14/2020)
  02/21/2020           15 Letter MOTION for Extension of Time to File and conduct Mediation by Chulani (St.
                          Maarten) N.V.. (Corcoran, Kieran) (Entered: 02/21/2020)
  02/24/2020                 ORDER granting 15 Motion for Extension of Time to File. The parties shall report to the
                             Court upon completion of mediation by April 2, 2020. Ordered by Judge Joan M. Azrack
                             on 2/24/2020. (Simmons, James) (Entered: 02/24/2020)
  04/06/2020           16 Letter Reporting on Results of Mediation Session by Canon U.S.A., Inc. (Montcalm,
                          Jonathan) (Entered: 04/06/2020)
  06/23/2020                 STATUS REPORT ORDER: Counsel for the plaintiff shall file a status report by June 30,
                             2020. Ordered by Judge Joan M. Azrack on 6/23/2020. (Simmons, James) (Entered:
                             06/23/2020)
  06/30/2020           17 STATUS REPORT by Canon U.S.A., Inc. (Montcalm, Jonathan) (Entered: 06/30/2020)
  07/22/2020                 STATUS REPORT ORDER: Counsel for the plaintiff shall file a status report by July 29,
                             2020. Ordered by Judge Joan M. Azrack on 7/22/2020. (Simmons, James) (Entered:
                             07/22/2020)
  07/29/2020           18 STATUS REPORT by Canon U.S.A., Inc. (Montcalm, Jonathan) (Entered: 07/29/2020)
  08/05/2020                 STATUS REPORT ORDER: A further status report is due by 8/28/2020. Ordered by Judge
                             Joan M. Azrack on 8/5/2020. (Simmons, James) (Entered: 08/05/2020)
  08/28/2020           19 STATUS REPORT on Conclusion of Mediation by Canon U.S.A., Inc. (Montcalm,
                          Jonathan) (Entered: 08/28/2020)
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?103628772256922-L_1_0-1                                                  3/5
       Case
7/22/2021  1:21-mc-22855-KMM Document           1-2of New
                                     Eastern District  Entered     onDatabase
                                                          York - LIVE FLSD 1.6Docket
                                                                               (Revision08/05/2021
                                                                                         1.6.2)    Page 4 of 5
  09/02/2020        SCHEDULING ORDER: A Telephone Pre-Motion Conference is scheduled for 9/22/2020
                    at 2:30 PM before Judge Joan M. Azrack. The proceeding will be conducted through the
                    AT&T teleconference center. Counsel shall dial 1-877-873-8017 and enter Access code
                    4785432# at the prompt. Ordered by Judge Joan M. Azrack on 9/2/2020. (Flanagan,
                    Doreen) (Entered: 09/02/2020)
  09/18/2020                 SCHEDULING ORDER: Due to a change in this Court's calendar, the Telephone Pre-
                             Motion Conference scheduled for 9/22/2020 before Judge Joan M. Azrack is CHANGED
                             to 9/23/2020 at 10:30 AM. The proceeding will be conducted through the AT&T
                             teleconference center. Counsel shall dial 1-877-873-8017 and enter Access Code
                             4785432# at the prompt. Ordered by Judge Joan M. Azrack on 9/18/2020. (Flanagan,
                             Doreen) (Entered: 09/18/2020)
  09/23/2020           20 Minute Entry for proceedings held before Judge Joan M. Azrack: CIVIL CAUSE FOR
                          PRE-MOTION CONFERENCE (Tel). Counsel For Plaintiff: Jonathan Richard Montcalm.
                          Counsel For Defendants: Kieran M. Corcoran. Telephone Pre Motion Conference held on
                          9/23/2020 at 10:30 AM. A further telephone status conference is scheduled for October 21,
                          2020 at 5:15 PM before Judge Azrack. Counsel shall dial 1-877-873-8017 and enter
                          Access Code 4785432# at the prompt. (Ortiz, Grisel) (Entered: 09/23/2020)
  10/08/2020                 SCHEDULING ORDER: Due to a change in this Court's calendar, the Status Conference
                             scheduled for 10/21/2020 at 5:15 PM before Judge Joan M. Azrack is ADVANCED to
                             10/21/2020 at 2:30 PM. The proceeding will be conducted through the AT&T
                             teleconference center. Counsel shall dial 1-877-873-8017 and enter Access Code
                             4785432# at the prompt. Ordered by Judge Joan M. Azrack on 10/8/2020. (Flanagan,
                             Doreen) (Entered: 10/08/2020)
  10/13/2020                 SCHEDULING ORDER: Due to a change in this Court's calendar, the Status Conference
                             scheduled for 10/21/2020 at 2:30 PM is ADVANCED to 10/21/2020 at 11:30 AM before
                             Judge Joan M. Azrack. The proceeding will be conducted through the AT&T
                             teleconference center. Counsel shall dial 1-877-873-8017 and enter Access Code
                             4785432# at the prompt. Ordered by Judge Joan M. Azrack on 10/13/2020. (Flanagan,
                             Doreen) (Entered: 10/13/2020)
  10/20/2020           21 Letter MOTION to Adjourn Conference by Canon U.S.A., Inc.. (Montcalm, Jonathan)
                          (Entered: 10/20/2020)
  10/20/2020                 ORDER granting 21 Motion to Adjourn Conference. The Status Conference scheduled for
                             10/21/2020 is ADJOURNED to 11/10/2020 at 1:00 PM before Judge Joan M. Azrack. The
                             proceeding will be conducted through the AT&T teleconference center. Counsel shall dial
                             1-877-873-8017 and enter Access Code 4785432# at the prompt. Ordered by Judge Joan
                             M. Azrack on 10/20/2020. (Flanagan, Doreen) (Entered: 10/20/2020)
  11/10/2020           22 Minute Entry for proceedings held before Judge Joan M. Azrack: CIVIL CAUSE FOR
                          STATUS CONFERENCE (Tel). Counsel For Plaintiff: Jonathan Montcalm. Counsel For
                          Defendants: Jonathan Feldman. Telephone Status Conference held on 11/10/2020 at 1:00
                          PM. A further telephone status conference is scheduled for 12/10/2020 at 10:30 AM with
                          Judge Joan M. Azrack. Counsel shall dial 1-877-873-8017 and enter Access Code
                          4785432# at the prompt. (Ortiz, Grisel) (Entered: 11/10/2020)
  12/10/2020           23 Minute Entry for proceedings held before Judge Joan M. Azrack: CIVIL CAUSE FOR
                          STATUS CONFERENCE (Tel). Counsel For Plaintiff: Jonathan Montcalm. Counsel For
                          Defendants: Kathleen Phang. Telephone Status Conference held on 12/10/2020 at 10:30
                          AM. Parties to submit consent judgment by 12/18/2020. (Ortiz, Grisel) (Entered:
                          12/10/2020)
  12/18/2020           24 Letter MOTION for Extension of Time to File Consent Judgment by Chulani (St. Maarten)

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?103628772256922-L_1_0-1                                                4/5
       Case
7/22/2021      1:21-mc-22855-KMM Document           1-2of New
                                         Eastern District  Entered     onDatabase
                                                              York - LIVE FLSD 1.6Docket
                                                                                   (Revision08/05/2021
                                                                                             1.6.2)    Page 5 of 5
                        N.V.. (Corcoran, Kieran) (Entered: 12/18/2020)
  12/18/2020                 ORDER granting 24 Motion for Extension of Time to File. The parties shall file the
                             consent judgment on or before December 24, 2020. Ordered by Judge Joan M. Azrack on
                             12/18/2020. (Simmons, James) (Entered: 12/18/2020)
  12/24/2020           25 STIPULATION Consent for Entry of Stipulated Judgment Against Defendant by Canon
                          U.S.A., Inc. (Montcalm, Jonathan) (Entered: 12/24/2020)
  12/29/2020           26 CONSENT JUDGMENT: NOW, THEREFORE, upon stipulation and consent of the
                          parties hereto, IT IS ORDERED, ADJUDGED AND DECREED: Please see Judgment for
                          Further Details. So Ordered by Judge Joan M. Azrack on 12/29/2020. (Ortiz, Grisel)
                          (Entered: 12/29/2020)



                                                        PACER Service Center
                                                             Transaction Receipt
                                                               07/22/2021 14:10:26
                                   PACER
                                                    jonmontcalm Client Code:         368375-00867-02052
                                   Login:
                                                    Docket          Search           2:19-cv-06057-JMA-
                                   Description:
                                                    Report          Criteria:        AYS
                                   Billable
                                                    4               Cost:            0.40
                                   Pages:




https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?103628772256922-L_1_0-1                                              5/5
